Citation Nr: 9903004	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from March 1951 to 
January 1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1995 rating decision rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board is in receipt of a copy of a letter submitted by 
Dr. Nanda directly to the Board pertaining to the appellant's 
prognosis relative to his lung cancer.  The letter is an 
identical copy of one submitted to the Board at the time of 
his Travel Board hearing in December 1998 for which there is 
a waiver on file of RO consideration of this additional 
evidence.  Accordingly, the provisions of 38 C.F.R. § 20.1304 
(c) (1998) do not apply and the Board has proceeded with its 
decision without RO referral.


FINDINGS OF FACT

1.  An egg allergy existed prior to service.

2.  The administration of a typhus vaccine in service 
resulted in an anaphylactic reaction.

3.  The inservice anaphylactic reaction demonstrates an 
increase in severity of the egg allergy.

4.  An anaphylactic reaction to egg ingestion in April 1994 
resulted in persistent memory impairment.  Competent 
professionals have established a link in the chain of 
inservice and post service events.



CONCLUSIONS OF LAW

1.  An egg allergy clearly and unmistakably preexisted 
service and the presumption of soundness is rebutted.  The 
allergy increased in severity during service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991).

2.  Residuals of a stroke are attributable to service.  
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is based on denial of service connection for a 
stroke claimed as the result of an anaphylactic reaction to 
egg ingestion.  The appellant has claimed that his egg 
allergy was exacerbated in service by the administration of a 
typhoid vaccine.  Egg ingestion after service resulted in an 
anaphylactic reaction that left residual memory impairment.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

As for preexisting injuries or diseases, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled in to service except as to defects, 
infirmities or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153 (West 1991); 
38 C.F.R. § 3.304, 3.306 (1998).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).

The appellant's claim for service connection for stroke is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a plausible claim.  
There is competent evidence of current residuals related to 
an incident in 1994 wherein he suffered memory loss after 
accidentally ingesting eggs.  There is evidence of an egg 
allergy in service.  Finally there is competent medical 
evidence in a February 1998 VA examination that indicated 
that the egg allergy was the cause of the 1994 attack.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from private medical sources, 
VA Medical Center treatment and a VA examination was 
conducted in February 1998.  The appellant testified at RO 
hearings in November 1996, July 1997 and before the Board in 
December 1998.  The RO has considered statements submitted by 
the appellant's wife and former clients, and has reviewed 
multiple medical articles submitted by the appellant.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

A March 1951 enlistment examination failed to note an egg 
allergy although the appellant indicated a history of 
reaction to serum, drug or medicine that was not further 
explained.  A January 1952 note indicated that there was a 
past history of allergy to egg, wheat, nuts, codeine and hay 
fever.  The appellant had apparently developed urticaria 
after eating wheat and allergy due to wheat, eggs and nuts 
was indicated.  A May 1953 note indicated that the appellant 
had received immunizations that afternoon followed by a 
marked allergic reaction.  He was admitted to the hospital.  
The diagnosis was a reaction to a prophylactic inoculation 
manifested by severe angioneurotic edema, edema of the 
glottis, bronchospasm and urticaria due to sensitivity to 
eggwhite in a typhus vaccine.  It occurred in line of duty 
and his condition at the completion of the case was 
recovered.  At the time of his January 1954 separation 
examination the allergy was not noted, although the appellant 
again indicated a history of reaction to serum, drug or 
medicine.

Records from Dr. Bullock noted that in April 1994 the 
appellant reported a history of allergy to eggs.  Six days 
prior he had ingested a breakfast burrito that had egg in it.  
He had swelling and fuzziness in his mind and was concerned 
because he continued to be forgetful.  Subsequent notes 
indicated continued complaints of memory loss and attempts to 
diagnose the cause.  The appellant's continued contention was 
that it was a reaction to the April 1994 egg ingestion.  In 
August 1994, Dr. El-Hajjaoui assessed depression secondary to 
a stress condition.  In response to the appellant's request 
for such a statement, as of a September 1994 note, Dr. 
Bullock stated it would be reasonable to say that there was a 
reasonable degree of medical probability that his current 
problems were precipitated by his ingestion of eggs.

In December 1994, Dr. Bullock diagnosed multi-infarct 
progressive dementia and indicated that no one had been able 
to determine that the etiology of his memory problem was 
related to the egg allergy.  

In December 1994 the veteran was seen at a VA Medical Center.  
The appellant reported that an egg allergy caused the memory 
failure.  The diagnostic impression was cerebrovascular 
disease status post stroke per the magnetic resonance imaging 
scan secondary to hypertension and tobacco.  A June 1995 
neuropsychological evaluation found persistent memory 
impairment resulting in unemployment in his usual occupation.

An April 1996 VA Medical Center note indicated a history of 
anaphylaxis with allergy to egg, and a history of stroke with 
short term memory loss.  An addendum noted that the appellant 
had avoided eggs and egg-containing food like cookies and 
cake since the typhus shot, however he did have ice cream on 
and off without any problems.  

A VA examination was conducted in January 1998.  The 
appellant reported an egg allergy in addition to others since 
childhood.  He reported the anaphylactic reaction to a typhus 
vaccine in service.  He had his next severe reaction in 1968 
after ingesting eggs in a salad dressing.  He went to a 
nearby allergist who gave him medicine that relieved his 
symptoms.  On 2-3 other occasions if he inadvertently 
ingested egg he would immediately feel an abnormal swelling 
sensation in his mouth and he then spit them out.  In April 
1994 he accidentally ate a burrito containing eggs.  Within 
seconds he developed hives on his upper extremities, a 
pounding headache and swelling inside his throat.  He did not 
have any breathing difficulties.  He drove to Las Vegas but 
could not complete his work there because he could not 
articulate his thoughts to his secretary.  He then drove 2 1/2 
hours to his home in California.  He ate and slept and the 
next morning the headache and hives were gone.  He and his 
wife noted he had difficulty remembering.  He made the next 
available appointment to see a doctor.  His memory problems 
have persisted.  After physical examination an egg allergy 
was diagnosed.  The examiner indicated in a corrected copy:

The veteran did have an allergy to egg 
prior to service, but it was much less 
severe than what he has now.  Tendencies 
to have allergies are sometimes 
hereditary.  They are not congenital and 
are acquired after the patient is exposed 
to allergens.  The temporal sequence of 
the events logically connects his stroke 
to his eating the burrito.  The stroke 
was a component of the anaphylactic 
reaction or similar allergic reaction 
which imparts hypertension and/or can 
cause decreased circulation.  The 
question whether the egg allergy was 
permanently worsened beyond the natural 
progression of that type of shock cannot 
be answered with certainty.  But again, 
the temporal sequence and the fact that 
the patient had much less severe allergy 
prior to joining the service means it 
became worse during the service and was 
manifested by severe responses after the 
service will indicate that the typhus 
shot may have to do something with his 
worsening allergy.  The RO may wish to 
get a consultant allergist's opinion on 
this issue if necessary.  The egg allergy 
was a cause of [the] veteran's 1994 
attack as stated above.

There is an undated examination report from Dr. Gorenberg 
that states that tests to confirm the stated allergy to egg 
were indicated.  These were not performed.  He opined:

It is more than plausible that [the 
appellant's] stroke was the result of a 
sudden fall in his blood pressure when he 
had anaphylaxis after eating the egg 
burrito.  His hypertension may have 
increased the likelihood of this type of 
event, and loss of consciousness would 
not necessarily accompany the incident.  
His previous typhus vaccine, which 
resulted in an anaphylactic reaction, 
clearly potentiated his sensitivity to 
the egg, and this is evidenced by the 
fact that he had never had anaphylaxis 
after ingesting egg prior to the typhus 
reaction, but had it afterward.  
Increasing sensitization with more severe 
subsequent reactivity following exposure 
is a well-recognized phenomenon in 
allergy.  Additionally, when one 
considers the severity of his typhus 
vaccine reaction, it appears likely he 
would have had subclinical neurological 
deficits resulting from hypotension and 
two days of coma, and these were 
exacerbated by the more recent reaction 
to the egg in the burrito.  Subclinical 
neurological deficits following episodes 
of hypotension are recognized in the 
literature.  It is important to try to 
demonstrate the egg allergy in this 
circumstance and skin tests for egg white 
are indicated.

The appellant submitted a collection of articles and article 
summaries related to anaphylaxis, food allergies and typhus 
vaccines.  He submitted evidence intended to show that prior 
to April 1994 he was a successful businessman.  His wife and 
sister-in-law submitted statements to the effect that it was 
true he had a sudden onset of memory impairment on the day in 
April 1994 that he reported he ate eggs inadvertently.

The appellant testified at RO hearings in November 1996, July 
1997 and before the Board in December 1998.  His testimony 
was identical to the history given to the VA examiner in 1998 
and described above.  In brief, the appellant was aware he 
had an egg allergy prior to service although he had never had 
a severe reaction to them.  He might get discomfort inside 
his mouth and a hive.  After receiving a typhus injection in 
service he broke out in hives, his heart was pounding and he 
was hospitalized for what he believed was six days.  He had 
his next severe reaction in 1968.  In April 1994 he ate a 
burrito containing eggs.  Within seconds he developed hives 
on his upper extremities, a pounding headache and swelling 
inside his throat.  He did not have any breathing 
difficulties.  He was able to drive himself to his office and 
then to home and subsequently developed memory problems that 
have persisted.

The Board must first address the presumption of sound 
condition.  Because a defect was not identified at entrance, 
the veteran is entitled to the presumption of soundness.  
However, the presumption may be rebutted.  Although the egg 
allergy was not noted at the time of the enlistment 
examination, the Board is satisfied that the appellant's 
admission of a preexisting egg allergy is clear and 
unmistakable evidence of the nature of this condition.  In 
making this finding, the Board has considered the history 
recorded at the time of examination together with all other 
material evidence including multiple medical opinions that 
concluded the egg allergy preexisted service.  See 38 C.F.R. 
§ 3.304(b)(1) (1998).  Furthermore, the appellant has not 
disputed this finding in testimony.  Since the diagnosis of 
egg allergy is not in doubt, the veteran's assertion that it 
started prior to service is competent and constitutes clear 
and unmistakable evidence.  (In a similar situation the Court 
established that based upon the record before the Court as a 
matter of law, the presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of appellant's own 
admissions during clinical evaluations in October and 
November 1950 of a preservice history of psychiatric 
problems.)  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

When a condition is properly found to have been preexisting 
(either because it was noted at entry or in this case because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation must be addressed.  
This presumption provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (1998).  Furthermore, 38 C.F.R. § 3.306(b) 
provides that, as to veterans of wartime service, "[c]lear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation" during service.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991). "[I]n short, a proper 
application of [38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (a), 
(b)] . . . places an onerous burden on the government to 
rebut the presumption of service connection" and "in the case 
of aggravation of a preexisting condition, the government 
must point to a specific finding that the increase in 
disability was due to the natural progress of the disease".  
Akins, 1 Vet. App. at 232.

Temporary or intermittent in-service flare-ups of a 
preservice condition, without evidence of worsening of the 
underlying condition (as contrasted to symptoms), are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) (finding that, 
although there was temporary worsening of symptoms, the 
condition itself, which lent itself to flare-ups, did not 
worsen, and that the disability remained unaffected by the 
flare-ups).

Therefore, the Board must make a comparative study of the 
severity of the egg allergy at enlistment and subsequently to 
determine whether the anaphylactic reaction in service 
rendered the appellant more susceptible to anaphylactic 
reactions later thereby demonstrating a worsening of the 
underlying condition as opposed to the symptoms.  In 
contrast, the Board must also determine whether the episode 
in service is better interpreted as acute allergic 
manifestation which subsided and should therefore be regarded 
as acute disease, healing without residuals.  

The most relevant evidence pertaining to the severity of the 
egg allergy at the time of enlistment is the appellant's 
testimony.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant is therefore competent to provide a 
description of the severity of any symptoms he experienced 
with egg ingestion prior to service.  Due to the fact that 
the appellant has been entirely consistent in his 
description both in testimony and to examiners even prior to 
his pursuit of a monetary claim, the Board finds this 
evidence credible and accepts it as positive evidence in 
support of the appellant's claim that prior to service his 
preexisting egg allergy was demonstrated by mild symptoms 
and not an anaphylactic reaction.  The record also contains 
a medical opinion noting the sequence of events and that his 
allergy became worse during service.  One examiner also 
speculated that the inservice reaction did result in 
subclinical neurologic deficits.  

The Board next must answer the question of whether the 
anaphylactic reaction in service rendered the appellant more 
susceptible to anaphylactic reactions later thereby 
demonstrating a worsening of the underlying condition or in 
the alternative whether it was an acute manifestation that 
healed without residuals.  In considering all of the 
evidence, the Board first notes that the opinions of the 
appellant and his wife with regard to this question lack 
probative value since both lack the medical expertise 
necessary to provide competent evidence.  Lay opinion may not 
be relied on to establish medical findings, see Layno, supra.  
Neither can the articles on the subject of allergy and 
anaphylaxis be given weight by the Board since they do not 
pertain to this appellant and do not address the facts 
specific to this case.

The Board has considered the evidence provided by the 
competent medical providers in this case.  It first accepts 
the finding made by Dr. Bullock, the VA examiner in 1998 and 
Dr. Gorenberg that the appellant's current memory 
difficulties are a result of an anaphylactic reaction to egg 
ingestion in 1994.  These opinions were rendered after 
history and examination, the findings were explained by each 
examiner and the opinion was made after the completion of 
other rule-out studies.  They carry more probative weight 
that other diagnoses that were made earlier in time and not 
explained by the examiners.  The opinions that offered 
different diagnoses for the memory impairment failed to 
discuss the relationship, if any, between the egg allergy and 
the impairment or to state the basis of their alternate 
opinions.

The opinions of the VA examiner in 1998 and the opinion of 
Dr. Gorenberg relative to the question of aggravation were 
considered.  These two opinions are the sole competent 
evidence on this particular point.  The VA examiner offered 
the opinion that the preservice allergy was much less 
severe, that the anaphylactic reaction demonstrated a 
worsening of the allergy and that the typhus injection might 
have had something to do with the worsening.  Dr. Gorenberg 
opined that the typhus vaccine potentiated the egg 
sensitivity.  Both these opinions provided competent, 
relevant evidence on the question at issue, aggravation, and 
the Board finds no reason to doubt the credibility of 
either.  The Board is somewhat concerned that the VA 
examiner recommended an allergist's opinion and an 
allergist, Dr. Gorenberg recommended clinical demonstration 
of the egg allergy.  However, the Board has already accepted 
prior competent opinion including inservice findings that an 
egg allergy was present, and both opinions are directly 
relevant to the issue at hand.  They carry great probative 
weight in the Board's consideration.  The Board has also 
considered the April 1996 VA Medical Center notes that the 
appellant could eat ice cream.  Without any evidence that 
the appellant eats egg-containing ice cream, this statement 
has no probative value in the Board's consideration.  
Accordingly, the competent, credible and most probative 
evidence supports a finding that during service there was 
aggravation or permanent worsening of a preexisting egg 
allergy without probative evidence to the contrary.  The 
opinions argue against a finding that the anaphylactic 
reaction in service was an acute exacerbation without 
residual impairment.  Dr. Gorenberg specifically mentions 
that the inservice reaction might have left subclinical 
neurological deficits.  Both opinions found an increase in 
the severity of the allergy demonstrated in service.  The 
service medical record finding that the appellant was 
recovered after his treatment for the anaphylactic reaction 
does not bear on the issue of aggravation of the allergy.  
Therefore, since the record shows aggravation of a 
preexisting allergy during service and a nexus between the 
current disability and the egg allergy, service connection 
is warranted for the current disability.

The record contains a document dated in April 1998, 
reflecting that someone doubted the relationship between the 
stroke and the burrito.  The document is, in part, 
illegible.  The document does not establish that the writer 
is a doctor or any other professional.  The document 
contains no reasoning for the opinion and the handwriting 
appears to be different than others in the file.  The 
document is of no probative value.  The preponderance of the 
evidence supports the claim.


ORDER

Service connection for stroke is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 3 -


